DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see p. 6-8, filed 3/30/2022, with respect to claims 1-4, 6-7, 11-17 have been fully considered and are persuasive.  The rejection of claims 1-4, 6-7, 11-17 has been withdrawn. Applicant’s amendments to the specification and claims overcome each and every objection and 112a rejection set forth in the final rejection mailed 1/31/2022.  

REASONS FOR ALLOWANCE

Claims 1-4, 6-7, 11-14 and 17 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
As argued by the applicant in the remarks filed on 3/30/2022, none of the previously cited prior art teaches "holding element with two parallel longitudinal slots that provide the holding element to be softer in its extension plane and in a direction parallel to the slots compared to a direction perpendicular thereto".
Regarding claim 1, the prior art of record taken alone or in combination fails to teach a measuring device for detecting measurement signals during a penetration movement of a penetration body into a surface of a test body or during a scanning movement of the penetration body on the surface of the test body, having a housing which accommodates a force generator and on which a holding element is arranged spaced apart from the force generator, and wherein the holding element is provided with two parallel longitudinal slots and the holding element is formed to be softer in its extension plane and in a direction parallel to the slots compared to a direction perpendicular thereto, in combination with all other claimed elements.
Claims 2-4, 6-7, 11-14, and 17 are also allowed as they further limit claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/MARTIN WALTER BRAUNLICH/           Examiner, Art Unit 2868                                                                                                                                                                                             
/JUDY NGUYEN/           Supervisory Patent Examiner, Art Unit 2868